ACCEPTED
                                                                                               05-14-01356-CV
                                                                                     FIFTH COURT OF APPEALS
                                                                                              DALLAS, TEXAS
                                                                                          2/13/2015 3:16:26 PM
                                                                                                    LISA MATZ
                                                                                                        CLERK

                            CAUSE NO. 05-14-01356-CV

                                                                          FILED IN
                                                     5th COURT OF APPEALS
                 COURT OF APPEALS FOR THE FIFTH DISTRICT
                             DALLAS, TEXAS               DALLAS, TEXAS
                                                                    2/13/2015 3:16:26 PM
                                                                          LISA MATZ
                                                                            Clerk
                  STEVE HENSON, M.D. AND DAVID K. HENSON,

                                                     Appellants,
                                          v.
                 GRUBER HURST JOHANSEN HAIL SHANK, LLP,

                                                      Appellee.


                     On Appeal from the 134th District Court
                 Cause No. DC-13-00553 of Dallas, County, Texas.
                      the Honorable Dale Tillery, Presiding


       APPELLANTS STEVEN R. HENSON, M.D. AND DAVID K. HENSON'S
                  COUNSEL'S MOTION TO WITHDRAW


TO THE HONORABLE FIFTH COURT OF APPEALS:

      COMES NOW Appellants Steven Henson, M.D. and David K. Henson's counsel,

Kevin Buchanan & Associates, P.L.L.C., and asks this Court to allow the firm to

withdraw as attorneys for Appellants Steven Henson, M.D. and David K. Henson.

      Appellants at issue in this Motion to Withdraw are Steven R. Henson, M.D and

David K. Henson ("Appellants"). Appellee is Gruber Hurst Johansen Hail Shank, LLP.

("Appellee"). Appellants' counsel requests that the Court permit the firm to withdraw

from representation of Appellants and shows the Court as follows:




APPELLANTS STEVEN HENSON, M.D. AND
DAVID K. HENSON'S COUNSEL'S MOTION TO WITHDRAW - Page 1
       1.     Appellants and Appellants' counsel are no longer able to agree on the

defense and prosecution of this matter. Appellants have failed to reasonably cooperate

in the prosecution and defense of this case, in violation of the attorney employment

agreement, Appellants have failed to perform under the terms of the attorney

employment agreement.

       2.     There is good cause, as required by Texas Rule of Civil Procedure 10, for

the Court to grant the Motion to Withdraw because Appellants and counsel are no

longer able to agree on the prosecution and defense of this matter, Appellants have

failed to reasonable cooperate in the prosecution and defense of this case, in violation

of the attorney employment agreement. At the time of this filing, Appellant's Brief is

currently due on March 7, 2015.

       3.     Appellants' last known addresses are:

              Steven R. Henson, M.D.
              7002 W. Clearmeadow Circle
              Wichita, Kansas 67205
              (316) 644-9074

              David K. Henson
              6620 Eagle Drive
              Derby, Kansas 67037
              (316) 655-3535

       4.     Appellants do not agree to this Motion to Withdraw. Pursuant to Texas

Rule of Appellate Procedure 6.5, a copy of this Motion has been sent to both Appellants

by first class mail and certified mail at their last known address and Appellants have

been notified of their right to object to the Motion.   A copy of this written notification is

attached and incorporated as Exhibit 1.




APPELLANTS STEVEN HENSON. M.D. AND
DAVID K. HENSON'S COUNSEL'S MOTION TO WITHDRAW - Page 2
                                          PRAYER
       For the foregoing reasons, Appe llants' cou nsel asks the Court to grant th is

Moti on to With draw and allow Appe llants adequa te time to obtain new cou nsel. Finally,

cou nsel for Appel lants prays for such relief, both special and general, at law or equity, to

which they may otherwise be entitled .



                                           Respectfully subm itted,

                                           )j~K-?f' " D
                                                      er=
                                           G. Kevin Buchanan
                                           State Bar No. 00787161
                                           courtfi lings@ kevinbuchananlaw.com
                                           Chad T. McLain
                                           State Bar No. 24083484
                                           cmciain@kevinbuchananlaw.com
                                           Grant K. Frankfu rt
                                           State Bar No. 2407695 1
                                           gfrankfurt@kevinbuchananlaw.com
                                           Matthew McDougal
                                           State Bar No. 24092799
                                           mmcdougal @ kevinbuchananlaw.com
                                           KEVIN BUC HANAN & ASSOC IATES, PLLC
                                           900 Jackson Street, Ste . 350
                                           Dallas, TX 75202
                                           214-378-9500 Telephone
                                           214-365-7220 Facsimile

                                           ATTOR NEYS FOR
                                           APPELLANTS STEVEN HEN SON , M.D.
                                           AND DAVID K. HE NSO N




APPELLANTS STEVEN HENSON . M. D. AND
DAVID K. HENSON 'S COUN SEL'S MOTION TO WITHDR AW - Pa ge 3
                                     VERIFICATION


     STATE OF TEXAS              §
                                 §    KNOW ALL MEN BY THESE PRESENTS THAT:
    COUNTY OF DALLAS             §


        On this day, Grant K. Frankfurt appeared before me , the undersigned notary
public, and after I administered an oath to Grant K. Frankfurt, upon taking the oath, he
said he read the foregoing instrument, the facts in it are within his personal knowledge,
and are true and correct.




      Sworn to and Subscribed before me , the undersigned authority , by the aforesaid
on February 13, 2015.




                                         AiK~/k
                                         Notary Public, State of Texas




APPELLANTS STEVEN HENSO N, M.D. AND
DAVID K. HENSON 'S COUNSEL'S MOTION TO WITHDRAW - Page 4
                            CERTIFICATE OF CONFERENCE

       A conference was initiated by the undersigned counsel on the merits of the

instant Motion. Parties to this litigation are opposed to this withdrawal.


Certified on February 13, 2015.


                                             ~.~
                                           Grant K. Frankfurt



                               CERTIFICATE OF SERVICE

       A true and correcl copy of the foregoing Motion to Withd raw was served upon all

counsel of record on this 13'h day of February , 2015, pursuant to Ihe Texas Rules of

Appellate Procedure .


                                           kk~A-~
                                           Grant K. Frankfurt




APPELLANTS STEVEN HENSON , M.D . AND
DAVID K. HENSON 'S COUNSEL'S MOTION TO WITHDRAW - Page 5
                       KEVIN BUCHANAN & ASSOCIATES, P.L.L.C.
                                             ATTORNEYS AT LAW

                                               900 JACKSON STREET
G. KEVIN BUCHANAN* (TX, OK)                          SUITE 350                    TELEPHONE: (214) 378-9500
CHAD T. MCLAIN                                 DALLAS, TEXAS 75202                 FACSIMILE: (214) 365-7220
GRANT FRANKFURT
MATTHEW McDOUGAL
*Board Certified Personal Injury Trial Law
 Texas Board Of Legal Specialization                                             www.kevinbuchananlaw.com

                                               December 16, 2014

      Steven R. Henson, M.D.                             David K. Henson
      7002 W. Clearmeadow Circle                         6620 Eagle Drive
      Wichita, Kansas 67205                              Derby, KS 67037
      Via Email to: cohiba83@hotmail.com,                Via Email to:
      Via First Class Mail and                           dave_henson@flinthillsnational.com,
      Via CMRRR No.:                                     Via First Class Mail and
                                                         Via CMRRR No.:


                Re:        Steven R. Henson, M.D. and David K. Henson, v. Gruber Hurst Johansen
                           Hail Shank, LLP; Case No. 05-14-01356-CV in the Fifth District Court of
                           Appeals, Dallas County, Texas.

     Dear Dr. Henson and Mr. Henson:

            Enclosed herein is a copy of Appellants Steven R. Henson, M.D. and David K.
     Henson’s Counsel’s Motion to Withdraw in the above-referenced matter. You have
     the right to object to this Motion by submitting such objection, in writing, to the Court.

                Should you have any questions, do not hesitate to contact our office.


                                                        Kindest Regards,



                                                        M.K. Kassie Hines,
                                                        Senior Paralegal

     kh/
     enclosures




                                                                                                      1